Citation Nr: 0120398	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  He died in October 1995.  The appellant is 
the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
This matter was REMANDED by the Board in May 1997 and 
February 1999 for the purpose of obtaining additional factual 
and medical evidence, and it has been returned to the Board 
for appellate review.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

No claim for VA benefits was pending at the time of the 
veteran's death and no VA benefits to which the veteran was 
entitled remained unpaid at the time of his death.


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 
(2000); Jones v. West, 136 F.3d 1296 (1998); Brewer v. West, 
11 Vet. App. 228, 231-32 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating action dated in February 1947, the veteran was 
assigned a 40 percent disability rating for cicatrix dense 
right cornea and a foreign body in the conjunctiva of the 
left eye, a 40 percent rating for an upper extremity 
aneurysm, and 10 percent disability ratings for suppurative 
otitis media, bilateral hearing loss, residuals of a gunshot 
wound to the liver, and facial scars, after service 
connection was granted for those disabilities.  His combined 
disability rating was 80 percent. The veteran was also 
granted special monthly compensation due to blindness of the 
left eye.  

The disability evaluations assigned to the veteran's 
bilateral eye disability, aneurysm, and hearing loss were 
reduced in a February 1949 rating action.  However, in that 
same action, the veteran was granted service connection for a 
marked deformity of the left wrist and a scar over the left 
forearm and, respectively, assigned a 30 percent disability 
and 10 percent ratings for these disabilities.  His combined 
disability rating continued to be 80 percent.

Review of the record shows that the veteran filed a claim for 
a total disability evaluation based upon individual 
unemployability (TDIU) in May 1976.  The RO denied the 
veteran's claim for a TDIU in a September 1976 rating action.  
The RO also determined that an increased evaluation of the 
veteran's service-connected disabilities was not warranted.  
The veteran  was mailed notice of the decision on September 
13, 1976.  After receiving a notice of disagreement from the 
veteran in March 1977, the RO issued a statement of the case 
in April 1977 that addressed the issues of an increased 
evaluation for service-connected disabilities and entitlement 
to a TDIU.  A VA Form 1-9 (Appeal to Board of Veterans 
Appeals) was received from the veteran, through his attorney, 
on March 10, 1978.  

Thereafter, in a letter dated in March 1978, the RO informed 
the veteran that his statement of appeal on the issues of 
entitlement to an increased evaluation of his service-
connected disabilities and a TDIU had not been received 
within 60 days from the statement of the case that had been 
furnished in April 1977, or within the one year appeal period 
following the September 1976 rating decision.  The RO found 
the veteran's appeal had not been timely filed.  As such, the 
RO stated that the September 1976 decision was final.  The 
veteran was furnished the laws and regulations pertaining to 
the filing of an appeal.  The RO also advised the veteran 
that he could reopen his claim at any time by submitting 
evidence that had not been previously considered.

In October 1995, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation 
(Including Accrued Benefits and Death Compensation, Where 
Applicable)).  Service connection for the cause of the 
veteran's death was denied in December 1995.  In a separate 
notice, the appellant was advised that her claim for accrued 
benefits had been disallowed because there was no accrued 
amount payable.  The appellant's disagreement with the RO 
decision led to this appeal.

The controlling statutory and regulatory law provides that 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years, may be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000(a)(1)(I) (2000).  The application 
for such accrued benefits must be made within one year of the 
date of the veteran's death.  38 U.S.C.A. § 5121(c) (West 
1991); 38 C.F.R. § 3.1000(c) (2000).  A widow's claim for 
Dependency and Indemnity Compensation (DIC) benefits is 
deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c).

While the case was in remand status, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Jones 
v. West, 136 F.3d 1296 (1998), held that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending for such benefits at 
the time of his death, or else be entitled to such benefits 
under an existing rating or decision.  The decision of the 
Federal Circuit in Jones is applicable to the instant claim.  
See Brewer v. West, 11 Vet. App. 228, 231-34 (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant has merely argued that the 
veteran's service-connected disabilities should have been 
rated higher than they were, and that a TDIU should have been 
in effect at the time of his death.  The record does not 
show, nor does the appellant contend, that the veteran had 
any VA claim pending at the date of his death.  As this fact 
is not in dispute, the appellant's claim for accrued benefits 
purposes must be denied because of the absence of legal 
merit.

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for accrued benefits.  As discussed above, 
the pertinent facts in this case are not in dispute, and the 
law is dispositive.  Consequently, there is no additional 
information or evidence that could be obtained to 
substantiate the appellant's claim.  Therefore, no further 
action is required to comply with the notice and duty to 
assist provisions of the VCAA.


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant contends that the diffuse large cell carcinoma 
that caused the veteran's death was the result of the many X-
ray studies he underwent in service.  She also maintains that 
the residuals of the veteran's multiple shell fragment wounds 
contributed to his death.  She asserts that one of the wounds 
penetrated his abdomen and liver, and that this injury to a 
vital organ contributed materially and substantially to the 
cause of the veteran's death.  Alternatively, the appellant 
maintains that the numerous metallic shell fragments that 
were retained in the veteran's body acted as carcinogens and 
caused the veteran's lymphoma.

In the February 1999 REMAND, the RO was directed to forward 
the claims folder to the Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 3.311.  The RO was then 
to readjudicate the issue of service connection for the cause 
of the veteran's death, to include the contention that the 
veteran's fatal cancer was caused by exposure to ionizing 
radiation via X-ray studies in service.  Both of these 
actions were accomplished.  However, in its readjudication of 
the claim, the RO failed to comply with the Board's directive 
to consider the appellant's contentions that the veteran's 
service-connected shell fragment wounds affected vital organs 
and the retained shell fragments were carcinogens that caused 
the veteran's lymphoma.

The Board notes that the VCAA is also applicable to the 
appellant's claim for service connection for the cause of the 
veteran's death.  A medical opinion addressing the 
appellant's contention that the veteran's service-connected 
shell fragment wounds affected vital organs, or her 
contention that retained shell fragments were carcinogens 
that caused the veteran's lymphoma has not been obtained.  
Although development to obtain such an opinion was not 
required when the Board last remanded the appeal, it is, in 
the Board's opinion, required under the VCAA. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should advise the appellant that she 
may submit additional medical evidence supportive 
of her contentions that the veteran's service-
connected shell fragment wounds affected vital 
organs and that residual shell fragments were 
carcinogens that caused the veteran's lymphoma.

2.  The RO should request that the appellant 
submit the names, addresses and approximate dates 
of treatment or evaluation for all VA and non-VA 
medical care providers who treated the veteran 
subsequent to service for any shell fragment wound 
residuals which she believes played a role in the 
veteran's death or for lymphoma.  After securing 
any necessary releases, the RO should attempt to 
obtain a copy of all indicated records (which are 
not already of record) and permanently associate 
them with the claims file.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the appellant, it 
should inform the appellant and her representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, the 
RO should forward the veteran's claims folders to 
a physician with appropriate expertise to 
determine the cause of the veteran's death. 

Based upon a review of the claims folders, 
the examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran's lymphoma was caused or 
chronically worsened by any the veteran's 
service-connected disabilities and an opinion 
as to whether it is at least as likely as not 
that the veteran's service-connected 
disabilities materially accelerated his 
death.  The physician should specifically 
address whether there were any debilitating 
effects of the shell fragment wound of the 
liver which rendered the veteran less capable 
of resisting the effects of the lymphoma that 
caused his death.  The rationale for all 
opinions expressed must also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA. 

7.  Then, the RO should readjudicate the issue 
of entitlement to service connection for the 
cause of the veteran's death, including the 
consideration of the contentions that the 
veteran's fatal cancer was caused by exposure 
to ionizing radiation via X-ray studies in 
service, that the veteran's service-connected 
shell fragment wounds affected vital organs, 
and that retained shell fragments were 
carcinogens that caused the veteran's 
lymphoma.  If the benefits sought on appeal is 
not granted to the appellant's satisfaction, 
the RO should issue a Supplemental Statement 
of the Case and afford the appellant and her 
representative an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



